Exibit 10.1

FIFTH MODIFICATION AGREEMENT

THIS AGREEMENT is made as of the 24th day of December, 2012, by and between
ASSOCIATED BANK, NATIONAL ASSOCIATION, a national banking association (“Bank”),
and IMAGE SENSING SYSTEMS, INC., a Minnesota corporation (“Borrower”).

RECITALS:

i.                     Borrower and Bank have heretofore entered into a certain
Loan Agreement dated as of the 1st day of May, 2008, as amended by a
Modification Agreement dated as of the 28th day of December, 2009, a Second
Modification Agreement dated as of the 3rd day of May, 2010, and a Third
Modification Agreement dated as of the 14th day of December, 2010, and a Fourth
Modification Agreement dated as of the 16th day of November, 2011 (the “Loan
Agreement”), pursuant to which the Bank agreed to provide to Borrower a Line of
Credit of up to $5,000,000.00 and a Loan in the amount of $4,000,000.00. All
capitalized terms not otherwise defined herein shall have the meanings given
them in the Loan Agreement.

ii.                    The Line of Credit matures on May 1, 2013, and the
Borrower has requested that the Bank agree to extend the Line Maturity Date to
May 31, 2014.

iii.                  Bank is willing to agree to the foregoing request of
Borrower but only upon the terms and conditions hereinafter set forth and in
reliance on the warranties and representations of Borrower contained herein.

AGREEMENTS:

In consideration of the matters stated in the foregoing Recitals and the
covenants hereinafter set forth, the parties hereto agree as follows:

1.                   To induce Bank to enter into this Agreement, Borrower
warrants and represents to Bank as follows:

A.                  The Recitals set forth above are each true and correct.

B.                  The Loan Agreement is, and as modified herein shall be,
valid, binding and enforceable.

C.                  Borrower has no defenses, set-offs, claims or rights of
recoupment against its obligations to pay to Bank the outstanding balance of the
Line of Credit.

D.                  All of the representations and warranties set forth in
Section 3 of the Loan Agreement are true and correct as though made on the date
of this Agreement and as though applicable to this Agreement in the same manner
as they were applicable to the Loan Agreement.



1

 

 

2.                   Section 1.C of the Loan Agreement is hereby amended by
changing the Line Maturity Date set forth therein from “May 1, 2013” to “May 31,
2014.”

3.                   All references to the Loan Agreement in the Master Note,
Loan Note and the Security Agreement executed by the Borrower shall be deemed to
mean the Loan Agreement as amended by this Agreement.

4.                   Borrower shall pay to Bank, upon demand, an extension fee
in the amount of $250.00, which fee shall be fully earned and non-refundable
upon execution of this Agreement by the Bank.

5.                   Except as expressly modified and amended herein, all terms
and provisions of the Loan Agreement shall be and remain in full force and
effect.

6.                   Borrower shall, upon demand by Bank, reimburse Bank for all
costs and expenses incurred by Bank in connection with this Agreement,
including, but not limited to, the fees of Bank’s attorneys.

7.                   This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

8.                   WAIVER OF JURY TRIAL:  BORROWER AND BANK HEREBY JOINTLY AND
SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND TO ANY OF THE DOCUMENTS RELATING HERETO, THE
OBLIGATIONS HEREUNDER OR THEREUNDER, ANY COLLATERAL SECURING THE OBLIGATIONS, OR
ANY TRANSACTION ARISING THEREFROM OR CONNECTED THERETO. BORROWER AND BANK EACH
REPRESENTS TO THE OTHER THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
GIVEN.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

  IMAGE SENSING SYSTEMS, INC.   A Minnesota corporation         By:
[image_a001.jpg]      Gregory R. L. Smith,
Treasurer and Chief Financial Officer               ASSOCIATED BANK, NATIONAL
ASSOCIATION         By: [image_a002.jpg]      Peter Bridston, Vice President

 



2

